DETAILED ACTION
Double Patenting
	The Examiner withdraws the statutory type double patenting rejection mailed 10/1/21.  Claim 1, line 6, recites “an encapsulation layer disposed on the display area…”, while claim 1 of U.S. Patent No. 10,790,350 recites “an encapsulation layer covering the display area…”.  Therefore, a non-statutory double patenting would have been proper in the present application.  Since the Applicant has already filed a terminal disclaimer, then the non-statutory double patenting rejection will not be necessary since it would have been overcome by the terminal disclaimer filed 12/28/21.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “an encapsulation layer disposed on the display area and comprising an organic encapsulation layer; an organic material layer covering the bending area and covering at least a portion of the plurality of internal conductive lines and the plurality of external conductive lines; wherein the plurality of connection lines are respectively connected to the plurality of internal 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-10 are also allowed as they depend from an allowed base claim.

The closest prior art is Ahn (2016/0179229) which discloses a display device comprising a substrate (106) on which a first area (routing area), a second area (routing area, area with connection interface and driving 1C 220) and a bending area (bend allowance section) between the first area and the second area are defined, wherein the substrate is bent or bendable in the bending area around a bending axis extending in a first direction (base line in fig. 6A); a plurality of internal conductive lines (120_C lower part) on the substrate in the first area; a plurality of external conductive lines (120_C upper part) on the substrate in the second area; an interlayer dielectric layer (fig. 7A: ILD) covering the bending area and covering at least a portion of the plurality of internal conductive lines (120_C Gate left) and at least a portion of the plurality of external conductive lines (120_C Gate right); and a plurality of connection lines (fig. 7A: bridge 120_B) on the ILD and connecting the plurality of internal conductive lines (120_C left) to the plurality of external conductive lines (120_C right), respectively, wherein a plurality of 
Ahn fails to disclose “an encapsulation layer disposed on the display area and comprising an organic encapsulation layer; an organic material layer covering the bending area and covering at least a portion of the plurality of internal conductive lines and the plurality of external conductive lines; wherein the plurality of connection lines are respectively connected to the plurality of internal conductive lines between the first area and the bending area through the plurality of organic through-holes, and wherein the organic encapsulation layer and the organic material layer are spaced apart from each other”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 14, 2022